ACCEPTED
                                                                                            03-15-00371-CV
                                                                                                    7090839
                                                                                 THIRD COURT OF APPEALS
                                                                                            AUSTIN, TEXAS
                                                                                       9/24/2015 4:45:26 PM
                                                                                          JEFFREY D. KYLE
                                                                                                     CLERK

                                 COURT OF APPEALS
                              THIRD DISTRICT OF TEXAS
                                   AUSTIN, TEXAS                          FILED IN
                                                                   3rd COURT OF APPEALS
                                                                       AUSTIN, TEXAS
                                                                   9/24/2015 4:45:26 PM
                                                                     JEFFREY D. KYLE
                                 NO. 03-15-00371-CV                        Clerk



                                   CITY OF DALLAS,

                                        Appellant,

                                          vs.

                        SABINE RIVER AUTHORITY OF TEXAS,

                                        Appellee.


                  APPELLANVS SECOND MOTION FOR EXTENSION
                       OF TIME TO FILE APPELLANT’S BRIEF


        Comes now Appellant City of Dallas, and pursuant to Tex. R. App. P. 10.5(b)

and 38.6(d), moves for an extension of time to file its Appellant’s Brief, and in

support thereof would respectfully show the Court as follows:

        1.    Appellant’s Brief is currently due to be filed in this case on October 2,

2015.

        2.    The undersigned lead counsel for Appellant has not been able to

prepare the Brief of Appellant due to being occupied with various other trial,
appellate and other legal matters, as well as out-of-town travel.     The appellate

briefs mentioned in Paragraph 2 of Appellant’s First, Unopposed, Motion for

Extension of Time in the El Paso Court of Appeals and in the Texas Supreme Court

have been completed, but the undersigned has still not had an adequate

opportunity to prepare the Brief in this case.   The Supreme Court recently

denied a petition for review and cross-petition for review in a case which the

undersigned was lead counsel for the respondent/cross-petitioner, and motions

for rehearing in that case are due on Monday, September 28.         Moreover, the

undersigned has received notices of oral argument in the El Paso Court of Appeals

on October 8 both in a case in which he is lead counsel for the appellant, and in a

separate case in which he is lead counsel for one of the appellees.     He has been

preparing a pre-submission brief in one of those cases, as well as preparing for

oral argument.    Additionally, the undersigned has received notice of the granting

of a petition for review by the Texas Supreme Court in a case in which he is lead

counsel for the respondent, and notice of oral argument scheduled for Monday,

November 2.      The undersigned will need to devote a substantial amount of time

and attention between now and November 2 to preparing for oral argument in

that case, as well as the preparation of a pre-submission, sur-reply brief and

                                         2
motion for leave to file same.

         3.   The undersigned’s work commitments in the cases mentioned above,

as well as other work commitments, have prevented, and will prevent, him from

filing the Appellant’s Brief in this case when currently due on October 2, 2015.

In view of these and other work commitments over the next several weeks,

Appellant respectfully requests a 49-day extension of time in which to file its

Brief, to and including Friday, November 20, 2015.

         4.   This is the second request for an extension of time to file Appellant’s

Brief.

         5.   This extension of time is sought not for purpose of delay only, but so

that justice may be done and so that a well-researched and concisely-written Brief

may be filed with the Court for the benefit of the parties and the Court.

Appellant will make every effort not to seek any further extensions beyond the

November 20, 2015 date requested herein.

                           CERTIFICATE OF CONFERENCE

         6.   Pursuant to Tex. R. App. P. 10.1(a)(5), the undersigned attorney of

record for Appellant certifies that he has conferred with the attorney of record for

Appellee, Jose de Ia Fuente, via e-mail regarding this Motion, and he has

                                           3
responded on behalf of Appellee that they are not opposed to an extension of

time to and including October 23, 2015, but are opposed to an extension of time

of any greater duration.

      WHEREFORE, PREMISES CONSIDERED, Appellant respectfully prays that this

Honorable Court grant an extension of time of 49 days from and after October 2,

2015, in which to Appellant’s Brief in this matter, to and including Friday,

November 20, 2015; and, in the alternative, requests an extension of time in the

maximum amount allowable by the Court under the circumstances, up to 49 days.

                                       Respectfully submitted,

                                       S. Anthony Safi
                                       State Bar No. 17516800

                                       MOUNCE, GREEN, MYERS,
                                       SAFI, PAXSON & GALATZAN
                                       A Professional Corporation
                                       P. 0. Box 1977
                                       El Paso, Texas 79999-1977
                                       (915) 532-2000
                                       Fax No. (915) 541-1548


                                       By:     Is! S. Anthony Safi
                                              S. Anthony Safi

                                       Attorney for Appellant



                                          4
                            CERTIFICATE OF SERVICE

        I hereby certify that on this 24
                                      th
                                         day of September, 2015, I electronically
filed the foregoing Second Motion for Extension of Time with the Clerk of the
Court using the e-filing system service provider, which will serve a copy of same
on the following counsel of record: Jose E. de Ia Fuente, Lloyd Gosselink
Rochelle & Townsend, P.C., 816 Congress Avenue, Suite 1900, Austin Texas 78701
(jdelafuente@lglawfirm.com).


                                            Is! S. Anthony Safi
                                     S. Anthony Safi




1224706/SAS/13175-122

                                        5